   18-23391-shl        Doc 93-2       Filed 12/19/20 Entered 12/19/20 04:07:55           Exhibit B:
                                      2016b Statement Pg 1 of 2
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                          Chapter 13
         Michael J. Kraus,
                                    Debtor.                             Case No. 18-23391-shl

-------------------------------------------------------X


                           STATEMENT PURSUANT TO RULE 2016(b)

      The undersigned, pursuant to Rule 2016(b) of the Bankruptcy Rules, states that the
compensation paid or promised by the Debtors to the undersigned is as follows:

        1.       For legal services rendered the Debtor agrees to pay, as a retainer ​$3,500.00.

        2.       Prior to the filing of this Statement the Debtor has paid the undersigned ​$00.00​.

        3.       Balance due: ​$3,500.00​. All fees in excess of the retainer shall be the subject of
                 an Application to the U.S. Bankruptcy Court based upon usual and customary
                 rates of counsel. The filing fee has been paid. The services rendered or to be
                 rendered include the following:

                 a)       Analysis of the financial situation, and rendering advice and assistance to
                          the client in determining whether to file a petition under Title 11 of the
                          United States Code.

                 b)       Preparation and filing of the Petition, schedules of assets and liabilities,
                          and statement of affairs.

                 c)       Representation of the client at the meeting of creditors under 11 U.S.C. §
                          341(a).

                 d)       Representation of client at all subsequent adjourned meetings and
                          confirmation hearings.

        The services do not include the following for which separate arrangements must be made:

                 a)       Loan modification, sale, or short sale representation;

        b)       Motion practice, generally;

                 c)       Any contested matter or adversary proceeding including, but not limited
                          to, defense of a motion to terminate stay and/or objection to discharge,
                          contested claims objections, motions to vacate judgments and to avoid
                          mortgages or judicial liens.

             4. No part of the above fees are to be shared with any other person or firm.
  18-23391-shl   Doc 93-2    Filed 12/19/20 Entered 12/19/20 04:07:55         Exhibit B:
                             2016b Statement Pg 2 of 2


         5. The undersigned further states that the source of monies paid by the Debtors to
            the undersigned was and will be: retirement income.



Dated: December 18, 2020
       Suffern, New York


                                                Respectfully Submitted,

                                                Adams Law Group LLC
                                                Attorneys for Debtor

                                         By:     ​/s/ Benjamin M. Adams
                                                Benjamin M. Adams, Esq.
                                                98 Lafayette Avenue, FL2
                                                Suffern, NY 10901
                                                (888) 738-0088
                                                ben@adamslawgroup.com
